Citation Nr: 1312636	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  09-22 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel







INTRODUCTION

The Veteran served on active duty from March 1951 to March 1953.

This matter is on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This appeal was remanded by the Board in May 2010, March 2011 and October 2012 for further development and is now ready for disposition.

The Veteran has submitted additional evidence since the most recent adjudicative decisions and has not included a waiver.  However, as the Board is granting the claim on appeal, a review of the claim on the merits at this time would not result in any prejudice to the Veteran.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Based on the evidence of record, the Board concludes that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met on an extraschedular basis. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability (that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation) as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more. Id.

If a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability. 38 C.F.R. § 4.16(b). See also Fanning v. Brown, 4 Vet. App. 225 (1993).

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU. 38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  However, individual unemployability must be determined without regard to any nonservice-connected disabilities or a Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; see also Van Hoose, 5 Vet. App. at 375.

In this case, the Veteran is service connected for internal derangement of the right knee (with a 30 percent disability rating), instability of the right knee (10 percent) and a scar on the neck (10 percent).  His combined disability rating is only 40 percent.  Therefore, since he does not have a single disability rating of 60 percent or more, or a combined disability rating of 70 percent or more, the requirements under 38 C.F.R. § 4.16(a) have not been met.

As the Veteran fails to meet the applicable percentage standards, the Board will now consider whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  In this regard, the Veteran has stated on a number of occasions that he is unemployable due to his service-connected disabilities.  After a review of the competent evidence, despite the fact that the schedular criteria have not been met, the Board finds that TDIU is warranted on an extraschedular basis.  

In support of his claim, the Veteran has submitted a March 2010 statement by his private physician, who stated that the Veteran was unable to perform any work due to the pain and arthritis in his left knee.  Additionally, while the Veteran's Social Security Administration (SSA) records were not available, the record does include the SSA's decision to grant him disability benefits.  It is true that an SSA determination is not binding upon VA, as the criteria used by the SSA in such a decision are not the same as VA criteria for an award of TDIU.  See, e.g., Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  However, such determinations are evidence that should be weighed and considered in a Veteran's case on the question of unemployability.

In its September 1991 decision, the SSA administrative law judge noted that the Veteran has not been engaged in gainful employment since December 1984, and that he has a severe Baker's cyst and degenerative changes in the left knee.  The SSA also determined that the Veteran was unable to perform his past relevant work as a warehouseman and truck driver, and his full range of sedentary work was reduced by his inability to stand for two hours in an eight-hour workday.  Significantly, the SSA noted that the Veteran has only an eighth grade education and he does not have any acquired skills that are transferrable to other occupations.  

The Board finds that the SSA determinations are highly probative on the issue of his employability.  Moreover, the disabilities considered by the SSA are all service connected by VA.  Moreover, the Board points out that the evidence need not show that the Veteran is unemployable in any capacity.  Rather, consideration of whether a veteran is entitled to TDIU "must be looked at as a practical matter, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits."  Moore v. Derwinski, 1 Vet. App. 356, 359 (1991) (quoting Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).  In this case, the Board recognizes that the Veteran's disability would not seemingly preclude sedentary work.  However, adapting the Veteran's work experience for such a position would involve training and education that is not, at this point, reasonably feasible.  

In making this conclusion, the Board notes that the Veteran's information was submitted to the Director of Compensation and Pension Service (C&P), which concluded in August 2012 that the Veteran's service-connected disabilities did not preclude him from maintaining gainful employment.  However, C&P did not present any expressed rationale as to why TDIU was not warranted on an extraschedular basis.  Moreover, although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's jurisdiction to review the denial of an extraschedular rating on appeal.  Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996); see also Anderson v. Shinseki, 22 Vet. App. 423 (2009).

Therefore, as the evidence establishes that the Veteran is unemployable due to his service connected disability, the Board finds that entitlement to TDIU is warranted on an extraschedular basis.


ORDER

Entitlement to TDIU is granted on an extraschedular basis.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


